DETAILED ACTION
Acknowledgements
In the reply filed July 12, 2021, the applicant amended claims 1, 7, and 15. 
The applicant cancelled claims 6 and 17.
Currently claims 1-5 and 7-16 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "second fluid section" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the limitation “second fluid section” shall be interpreted as “second fluid line”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazrooee (U.S. Patent No. 10,961,835).
Regarding Claim 1, Mazrooee discloses a downhole fluid injection system comprising: 
A first fluid line (114) including a first end (top of 114), a second end (where 114 connects to 120), and an intermediate portion (middle of 114), the first end (top of 114) being connected to a fluid source (142), the first fluid line (114) being extendable along a first portion of a wellbore (118), the first end of the fluid line including a first connector portion; and 
a second fluid line (120) including a first end section (where 120 connects to 114), a second end section (downhole end of 120), and an intermediate section (middle of 120), the second fluid line (120) being extendable along a second portion of the wellbore (116) that extends at an angle relative to the first portion and includes a plurality of fluidically connected fluid injectors (128) arranged along the intermediate section (middle of 120), the first end section of the second fluid line including a second 
Regarding Claim 2, Mazrooee discloses the fluid injection system according to claim 1, wherein the second fluid line (120) comprises a length of coil tubing (Column 2: lines: 61-65).
Regarding Claim 3, Mazrooee discloses the fluid injection system according to claim 1, wherein the second fluid line (120) comprises a plurality of discrete tubing segments (126 a-c) coupled through one or more connectors, the plurality of fluid injectors (128) being arranged in one or more of the plurality of discrete tubing segments (126 a-c).
Regarding Claim 7, Mazrooee discloses a resource exploration and recovery system comprising: 
A surface system including a fluid source (142); 
A subterranean system including a casing tubular extending into a wellbore (118) of a formation, the wellbore (118) including a horizontal section including a toe portion (downhole end of 120) and a heel portion (where 120 separates from the main wellbore); and 
A fluid injection system extending into the second system from the first system, the fluid injection system comprising: 
A first fluid line (114) including a first end (top of 114), a second end (where 114 connects to 120), and an intermediate portion (middle of 114), the first end (top of 114) connected to the fluid source (142); and 

Regarding Claim 8, Mazrooee discloses the resource exploration and recovery system according to claim 7, wherein the second fluid line (120) comprises a length of coil tubing (Column 2: lines: 61-65).
Regarding Claim 9, Mazrooee discloses the resource exploration and recovery system according to claim 7, wherein the second fluid line (120) comprises a plurality of discrete tubing segments (126 a-c) coupled though one or more connectors, the plurality of fluid injectors (128) being arranged in one or more of the plurality of discrete tubing segments (126 a-c).
Regarding Claim 12, Mazrooee discloses the resource exploration and recovery system according to claim 7, wherein the first connector portion is coupled to the second connector portion uphole of the heel portion (where 120 separates from the main wellbore).
Regarding Claim 13, Mazrooee discloses the resource exploration and recovery system according to claim 7, at least one of the plurality of fluid injectors (128) is arranged at the toe portion (downhole end of 120) of the horizontal section.
Regarding Claim 14, Mazrooee discloses the resource exploration and recovery system according to claim 7, wherein the second end (where 114 connects to 120) of the first fluid line (114) includes a first connector portion and the first end (top of 114) of the second fluid line (120) includes a second connector portion, the first connector portion being selectively connected to the second connector portion to fluidically connect the first fluid line (114) and the second fluid line (120).
Regarding Claim 15, Mazrooee discloses a method of injecting fluids into a horizontal section of a wellbore (118) comprising: 
Introducing a fluid injection system into the wellbore (118); guiding 
G portion of the fluid injection system into the horizontal section of the wellbore (118); and 
Injecting a fluid through a plurality of fluidically connected fluid injectors (128) arranged along the portion of the fluid injection system;
Disconnecting a connector coupled to the portion of the fluid injection system in the horizontal section; and
Withdrawing the remaining portion of the fluid injection system from the wellbore (reverse of installation).
Regarding Claim 16, Mazrooee discloses the method of claim 14, wherein injecting the fluid includes introducing fluid into the toe portion (downhole end of 120) of the horizontal section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazrooee alone.
Regarding Claim 4, Mazrooee discloses the fluid injection system according to claim 1, but does not disclose further comprising: 
An electric submersible pump (ESP) coupled to the first fluid line (114).
It would have been an obvious matter of design choice to modify the above-ground pumps by using an ESP instead, since applicant has not disclosed that the ESP solves any stated problem or is of any particular purpose and it appears that above-ground pumps in trailers would perform equally well as the ESP.
Regarding Claim 5, Mazrooee renders obvious the fluid injection system according to claim 4, wherein the ESP is arranged uphole of the first connector portion.
Regarding Claim 10, Mazrooee discloses the resource exploration and recovery system according to claim 7, but does not disclose further comprising: an electric submersible pump (ESP) coupled to the first fluid line (114).
It would have been an obvious matter of design choice to modify the above-ground pumps by using an ESP instead, since applicant has not disclosed that the ESP solves any stated problem or is of any particular purpose and it appears that above-ground pumps in trailers would perform equally well as the ESP.
Regarding Claim 11, Mazrooee discloses the resource exploration and recovery system according to claim 10, wherein the ESP is arranged uphole of the first connector portion.
Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Mazrooee does not teach first and second fluid lines being detachable and therefore allowing the workstring to be withdrawn without also pulling out the completion. 
The examiner respectfully submits that while the Mazrooee does not teach a connection designed to be detached downhole, the limitatons of claim 1 state that the first connector portion is at the first end of the first fluid line. In the applicant’s specification it appears the location of this first connector is at the surface near the fluid source Paragraph [0005] of the wellbore and not located near the second connector which is on a first end of the second fluid line. As such it is unclear how the first connector portion of the can be disconnectable from the second fluid line which is 
Regarding claims 4, 5, 10 and 11, the applicant argues that the applicant did indeed discuss the advantage of the disclosed position of the ESP, in that its location would allow for the servicing and/or replacement of the ESP outside of the wellbore without removing the second fluid line. 
The examiner respectfully submits that while the location of the ESP would be advantageous over an ESP that is unable to be removed from the well without also removing a second fluid line to which it is permanently attached, prior art equivalent suggested by the examiner was an above-ground pump which would not need to be removed at all from below the surface, thus also enabling it to be serviced or repaired while leaving the second fluid line in place. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679